Citation Nr: 1201685	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 10-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.R.



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 1998, and from October 2001 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The Veteran attended a hearing before the undersigned in April 2011.

In a rating decision dated January 2008 and mailed in February 2008, the RO granted service connection for PTSD and assigned an effective date of May 16, 2007. In February 2008, the Veteran disagreed with that effective date. In January 2009, the Veteran was granted an earlier effective date of July 20, 2005. The Veteran has not disagreed with that effective date or otherwise stated that he would like an effective date earlier than July 20, 2005. As such, the issue of the effective date for the grant of service connection for PTSD does not appear to be on appeal. If the Veteran still disagrees with that effective date, he should advise the RO of his disagreement.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent lay evidence shows that the Veteran's tinnitus has been continuous since service.

CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§1110; 1112; 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3,307 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in this decision, the Board awards service connection for tinnitus, which represents a complete grant of the benefits sought on appeal, and, therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 3.159(a)(2). In this regard, the Court of Appeals for Veteran's Claims has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that tinnitus is related to noise exposure during service. The Veteran's DD 214 shows that he was a Petroleum Supply Specialist. According to the Veteran, when he was stationed in Iraq, he often rode on a truck with Howitzer M16 rifles. See Hearing Transcript (April 2011) at 4-9. This appears to be consistent with the circumstances of the Veteran's service. Noise exposure in service is conceded.

The service treatment records do not contain evidence that the Veteran described ringing in his ears at any time during service. However, the Veteran reported that he noticed a ringing in his ears within a year of his discharge from service. Id. at 9. He reported that the ringing has been continuous since that time. Id. He has also reported that the ringing may have started in 2003 or 2004, during service. See VA Examination (Dec. 2008). He testified that he did not understand what the sensation or ringing was when he first experienced it.  The Board finds that these statements are credible evidence that the Veteran's tinnitus began during or shortly after service. Layno, Barr, Jandreau, and Buchanan, supra.

The Veteran attended a VA audiological examination in December 2008. The Veteran reported ringing in his ears since 2003 or 2004. He described it as constant and that it caused difficulty hearing other noises and communicating with others. The examiner opined that tinnitus was not related to service, as it was not described on a post-deployment health assessment in August 2004.

Again, the Veteran's lay statements describing ringing in his ears since during or shortly after service are credible evidence in support of his claim. The Board finds this lay evidence is more probative than the opinion of the December 2008 VA examiner. The VA examiner provided almost no rationale, relying only on one August 2004 report and not discussing the Veteran's reports of continuity. As such, the Veteran's lay statements are afforded more weight and are persuasive evidence in support of his claim.

Thus, the evidence of record shows that the Veteran initially experienced symptoms of tinnitus shortly after service and these symptoms have been continuous ever since. The Veteran is competent to report his own lay observable symptoms and the Board finds his reports credible. Layno, Barr, Jandreau, and Buchanan, supra. There is sufficient evidence of continuous symptoms of tinnitus since service. Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran seeks a total disability rating based on individual unemployability. Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16 (2011). Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a) (2011); 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability).

The Veteran meets these schedular requirements: He is service-connected for PTSD, rated 70 percent disabling; migraine headaches secondary to PTSD, rated 50 percent disabling; residuals of lumbar spine injury, rated 10 percent disabling; erectile dysfunction secondary to service-connected PTSD medications, rated noncompensable; and traumatic brain injury, rated noncompensable. The Veteran has also been granted service connection for tinnitus in this decision. Even without consideration of the tinnitus, the Veteran's disabilities are still assigned a 70 percent rating.

The Veteran's employability has been discusses at multiple VA examinations for his service-connected PTSD, but he has never been afforded a VA examination which considers his employability in light of all of his service-connected disabilities. Such an examination should be scheduled.

The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits. See Hearing Transcript (April 2011) at 17 and SSA Decision Letter (Nov. 2010). These records may be pertinent to the Veteran's claim for TDIU and should be obtained. 38 C.F.R. § 3.159 (2011).

At his April 2011 hearing, the Veteran reported that he participated in the VA Vocational Rehabilitation program, but without success. These records may be pertinent to the Veteran's claim for TDIU and should be obtained. 38 C.F.R. § 3.159.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain all VA vocational rehabilitation records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Schedule the Veteran for a VA examination pertinent to the TDIU claim. The claims folder should be made available to and reviewed by the examiner. All necessary tests should be performed and all findings should be reported in detail.

Advise the examiner that the Veteran is service-connected for PTSD, rated 70 percent disabling; migraine headaches secondary to PTSD, rated 50 percent disabling; residuals of lumbar spine injury, rated 10 percent disabling; erectile dysfunction secondary to service-connected PTSD medications, rated noncompensable; traumatic brain injury, rated noncompensable; and tinnitus (rating to be assigned by RO).

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

Any opinion should be reconciled with the evidence of record. This includes the Veteran's job history reported on the TDIU application received in March 2010; the Veteran's reports at the April 2011 hearing that he has been unable to maintain any job due to trouble working with others; and the report of his former supervisor that the Veteran was hard to get along with (received March 2010).

If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given his current skill set and educational background. The rationale for all opinions expressed should be provided in a legible report.

4. Upon completion of the above-requested development, readjudicate the issue on appeal. All applicable laws and regulations should be considered. If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


